Citation Nr: 1547262	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decisions by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied a rating in excess of 20 percent for diabetes.


FINDING OF FACT

In a November 2015 writing, the Veteran withdrew the appeal of the issues listed above; there are no questions of fact or law remaining before the Board in these matters. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of this matter on the record in a November 2015 writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.



ORDER

The appeal seeking a rating in excess of 20 percent for diabetes is dismissed. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


